Exhibit 10.36

[b406663-10kx1x1.jpg]

  850 Lincoln Centre Drive
Foster City, CA 94404 U.S.A.
T 650.570.6667 F 650.572.2743
www.appliedbiosystems.com 

July 25, 2003

Catherine M. Burzik
137 Bedens Brook Road
Skillman, New Jersey 08558

Dear Cathy:

On behalf of Applied Biosystems, an Applera Corporation business, I am pleased
to offer you the position of Executive Vice President-Applied Biosystems,
reporting directly to me. In your new role, you will be a member of my executive
staff and also a member of the Applera Executive Committee. I am targeting your
start date for September 1, 2003. The terms of your offer are as follows:

Base Salary: $450,000 per year, payable bi-weekly     Target Bonus Level: 60% as
governed by FY’04 Incentive Compensation Plan (ICP)     Restricted Stock Grant:
25,000 (ABI) stock vests equally over four years subject to the plan     Stock
Option Grant: 100,000 (ABI) stock options vest equally over four years subject
to the plan     Car Allowance: $15,000 per year, payable in equal monthly
installments     Financial and Tax Planning: $10,000 per year     Sign On Bonus:
$110,000 (gross)     Mortgage Subsidy: Upon purchase of a home in the Bay Area
you will be granted a $50,000 mortgage subsidy annually for a period of 5 years
subject to the plan     Performance Unit Bonus Plan: It will be recommended to
the BOD that you participate in the PUBP (subject to plan document) if and when
new nominations are accepted     Severance Agreement: Should your employment
with Applied Biosystems be terminated, without just cause, you will receive a
separation package which includes twelve months of base pay, twelve months of
medical and dental benefits continuation (may be paid in lump sum payment),
outplacement assistance, and ICP bonus eligibility pro-rated for the period of
employment during that specific fiscal year.     Change of Control: A
recommendation will be made to the BOD that Applera Corporation enter into a
Change of Control (CoC) agreement with you as per the Applera CoC document.

You will be eligible to participate in our Incentive Compensation Program, with
a target annual bonus of 60% based on your eligible fiscal year earnings. Your
target bonus is governed by the FY 04 Incentive Compensation Plan, which runs
from July 1, 2003, through June 30, 2004 and will be prorated for your service
during FY 04. Under this plan your bonus is based on the achievement of both
personal and corporate goals.

--------------------------------------------------------------------------------



Catherine M. Burzik
Page 2 of 4

 

This offer includes a recommendation for a new-hire stock option grant. As such,
it will be recommended to our Board of Directors that you be granted an option
to purchase 100,000 shares of Applied Biosystems (ABI) common stock. The option
price will be set based on date of grant or start date whichever is later. The
Company guarantees that the 100,000 stock options will produce a yield of
$120,000 within four years. If, after four years, the options are not worth
$120,000, you can surrender the options and the Company will pay you a maximum
of $120,000, subject to normal withholding taxes. Additionally, the Company will
recommend to the Board of Directors that a total of 25,000 shares of (ABI)
restricted stock be made available to you. The restricted stock will be priced
at $.01 per share and will vest over a period of four years. Both the stock
options and restricted stock will vest in equal annual installments over a
four-year period with the first 25% of such stock options and restricted stock
vesting upon the first anniversary date of your hire (for the prevention of
doubt not stock options shall vest before such one year anniversary date). You
will receive a packet with complete information about your stock grants
approximately 8 to 12 weeks following the next Board meeting.

Applera Corporation offers a deferred compensation program to those employees
earning more than $125,000.00 annually. This deferred compensation program will
allow you to defer up to 100% of your base salary and annual bonus amount for
U.S. tax planning purposes.

As part of your offer, Applera Corporation will be providing you with relocation
benefits as outlined in the attached Applera Corporation Relocation Policy and
Provisions. In the event you elect to terminate employment prior to the
completion of twelve (12) continuous months of employment, you will be obligated
to refund relocation reimbursements and payments on a pro-rated basis. Should
you have any questions regarding your relocation benefits, please contact Stacy
Hall at (650) 554-2079.

All full time employees and all part time employees working more than 20 hours
per week are eligible for participation in the Applera Corporation Total
Ownership employee benefits program on their date of hire. Please refer to the
enclosed benefits summary for more information on these benefits. During your
first few days of employment, Kris Anderson will set up a one on one meeting
between yourself and a benefits specialist to review your Applera benefits.

For your information, I have enclosed a Benefits Summary outlining our Applera
benefits programs. We will arrange for you to meet with a member of our benefits
staff to review your benefits package and enroll in the various programs. As an
executive, you may choose to have an annual health screening done at Applera’s
expense, with a physician of your choice. Please note also that, as an
executive, you will not accrue PTO but will instead have the flexibility of
taking time off at your discretion in accordance with the business needs of the
corporation, approximately four weeks a year.

In compliance with the Immigration Reform and Control Act of 1986, our offer of
employment is contingent upon your ability to verify your identity and legal
right to work in the United States within three (3) business days of hire. In
order to complete the required I-9 Employment Eligibility Verification Form, it
is imperative that you bring the appropriate documentation to Kris Anderson on
your first day of work. Please review the enclosed list of acceptable documents
for completing the I-9 Form.

Applera Corporation is firmly committed to maintaining its position as an
employer who provides a safe and healthy work environment in which each employee
can develop and produce to his/her maximum capability. In order to uphold this
standard, we require that all employees submit to and pass a pre-employment drug
test and a pre-employment background check. Our offer of employment, therefore,
is contingent upon your successful completion of both the specified drug test
and background check. Enclosed please find detailed instructions on how to
complete both pre-employment screens.

Applera Corporation has a long-standing policy of respecting the rights of prior
employers of persons whom the Corporation hires. Applera Corporation, therefore,
does not want to receive, and you will not be asked to provide nor should you
use in your work, any confidential information of a former employer. This
includes information you may have in your possession or that you may have had
access to while previously employed. It is very important that no documents of a
former employer are brought into the Corporation’s premises and computer
systems. Should you accept

--------------------------------------------------------------------------------



Catherine M. Burzik
Page 3 of 4

employment with us, you will be asked to sign the Conflict of Interest and
Confidentiality Agreement to likewise protect the Corporation’s information.

By signing this letter, you recognize that an employment at-will relationship
will exist between you and Applera Corporation and that either you or Applera
may terminate this employment relationship at any time for any reason, with or
without notice.

Upon acceptance of this offer and commencement of your employment, you will be
granted a one-time cash bonus of $110,000 (gross). The request for your sign-on
bonus will be generated during the first week of your employment and may take up
to 30 days to process. In the event that you elect to terminate employment prior
to the completion of twenty-four (24) continuous months of employment, you will
be obligated to refund the sign-on bonus amount, pro-rated for the period of
employment during such twenty-four (24) months.

To accept this offer, please sign and date where indicated below and return one
executed copy to Victoria Ngo. Please also review the enclosed New Employee
Paperwork Checklist, complete all required forms, and return them with your
signed original offer using the enclosed envelope. Victoria’s phone extension is
(650) 554-3182.

This offer will expire on July 31,2003. Should you have any questions regarding
this offer, or if you are unable to accept this offer prior to the above
expiration date, please contact me at (650) 638-5500 or Kris Anderson, my HR VP
at (650) 638-6839.

On behalf of the Applied Biosystems Executive Team, I look forward to your
joining our leadership team. I am confident that you will find Applied
Biosystems and the critical role you will play to be a challenging and rewarding
opportunity.

Best Regards,

/s/ Michael W. Hunkapiller
Michael W. Hunkapiller
President, Applied Biosystems and Senior Vice President, Applera Corporation

cc: Kris Anderson
Enclosures

Please sign below indicating your acceptance of this offer of employment.

Catherine Burzik   /s/ Catherine M. Burzik    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Name (Printed)   Signature                   July 31, 2003   Sept 2, 2003  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Date   Start Date  

   



--------------------------------------------------------------------------------



Catherine M. Burzik
Page 4 of 4

List of Enclosures     • Pre-employment Drug Screening Program and Procedures
Packet • Pre-employment Background Screening Program and Procedures Packet •
Total Ownership Benefits Summary • List of Acceptable Documents for Completion
of I-9 Form • New Employee Paperwork Checklist • Relocation Summary/Policy and
Repayment Agreement Form • Conflict of Interest and Confidentiality Agreement •
Employee Profile Form • Conduct of Business Activities Policy Statement and
Acknowledgement Form • Safe Workplace Policy Statement and Acknowledgement Form
• Form W-4 for Federal Withholding Allowance • Form DE-4 for State Withholding
Allowance (or other form if applicable) • Postage paid envelope

 

--------------------------------------------------------------------------------